Case 3:19-cv-14228-BRM-LHG Document 23 Filed 08/01/19 Page 1 of 1 PageID: 298




                                                                         e-mail: jboyle@khmarino.com
                                          August 1, 2019


VIA ECF
Honorable Brian R. Martinotti, U.S.D.J.
United States District Court
  District of New Jersey
Clarkson S. Fisher Building
  & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

       Re:    Americans for Prosperity v. Gurbir Grewal, et al.
              No. 3:19-cv-14228-BRM-LHG

Dear Judge Martinotti:

       Together with Quinn Emanuel Urquhart & Sullivan, LLP, we represent Plaintiff,
Americans for Prosperity, in this action. We write to confirm receipt of the Notice of Hearing
entered today scheduling a telephone conference for August 5, 2019 at 10:00 a.m. in the above-
captioned matter.

       Thank you.

                                     Respectfully yours,

                                     /s/ John A. Boyle

                                     John A. Boyle

Enclosure
cc:    Stuart M. Feinblatt, A.A.G.
       Derek L. Shaffer, Esq.
       William A. Burck, Esq.
       Keith H. Forst, Esq.
